 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   David B. Turner, Jr.,                                 Case No.: 18cv2749-CAB-AGS
12                                        Plaintiff,
                                                           ORDER DENYING APPLICATION
13   v.                                                    TO PROCEED IN FORMA
                                                           PAUPERIS [Doc. No. 3]
14   Bank of America, et al.,
15                                    Defendants.
16
17         On December 6, 2018, Plaintiff, a non-prisoner proceeding pro se, filed a complaint
18   for alleged civil rights violations against Bank of America, San Diego Trolley, County of
19   San Diego, Seven Eleven, and the El Cajon Police Department. [Doc. No. 1.] Plaintiff
20   also filed something called a “Fee Waiver,” which the Court assumes is a request to proceed
21   in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915. [Doc. No. 3.] For the following
22   reasons, Plaintiff’s motion is denied.
23         Generally, all parties instituting a civil action in this court must pay a filing fee. See
24   28 U.S.C. § 1914(a); CivLR 4.5(a). But, pursuant to 28 U.S.C. § 1915(a), the court may
25   authorize the commencement, prosecution or defense of any suit without payment of fees
26   if the plaintiff submits an affidavit, including a statement of all his or her assets, showing
27   that he or she is unable to pay filing fees or costs. “An affidavit in support of an IFP
28   application is sufficient where it alleges that the affiant cannot pay the court costs and still

                                                       1
                                                                                    18cv2749-CAB-AGS
 1   afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 2   “[A] plaintiff seeking IFP status must allege poverty with some particularity, definiteness
 3   and certainty.” Id. (internal quotation marks omitted). The granting or denial of leave to
 4   proceed in forma pauperis in civil cases is within the sound discretion of the district court.
 5   Venerable v. Meyers, 500 F.2d 1215, 1216 (9th Cir. 1974) (citations omitted).
 6          Here, Plaintiff has merely filed one handwritten page where he claims he “has no
 7   money.” [Doc. No. 3.] However, he does not provide any particularity whatsoever as to
 8   his alleged poverty. Therefore, Plaintiff’s motion [Doc. No. 3] for IFP is DENIED
 9   WITHOUT PREJUDICE.
10          Plaintiff shall have until January 11, 2019 to either pay the filing fee, or file a new
11   motion to proceed IFP that provides with “particularity, definiteness, and certainty” the
12   required information.1 If the filing fee is not paid or renewed motion to proceed in forma
13   pauperis is not filed by January 11, 2019, the Clerk of the Court shall dismiss the case
14   without prejudice and terminate the action.
15          IT IS SO ORDERED.
16
17   Dated: December 11, 2018
18
19
20
21
22
23
24
25
26
27
     1
      The Clerk of the Court is DIRECTED to provide Plaintiff with this Court’s approved form “Motion
28   and Declaration in Support of Motion to Proceed In Forma Pauperis.”

                                                     2
                                                                                      18cv2749-CAB-AGS
